Title: From George Washington to Brigadier General Lachlan McIntosh, 10 June 1778
From: Washington, George
To: McIntosh, Lachlan


                    
                        Dr Sir
                        Head Qrs [Valley Forge] June the 10th 1778
                    
                    I have been favoured with your Letter of the 7th Instant.
                    I am sorry to find, that more vigorous measures have not been pursued for promoting the objects of your command. From the apprehensions which seemed to prevail, of inroads by the Savages and the desire to repel them, I hoped by this, that things would have been in a much better train.
                    I assure you, Sir, I would willingly give you every justifiable aid from this Army. At present, the situation of affairs will not permit my doing more, than what I have already. The Enemy are yet in philadelphia with a respectable force, and our’s but very little if any increased, since you left us. From what reason I shall not pretend to determine, but certainly there is an unaccountable kind of lethargy in most of the States in making up their quotas of Men. It would almost seem from their witholding their supplies or not sending them into the Field, that they consider the war as quite to an end. Colo. Broadhead will march to morrow with his Regiment, and Major Campbell in consequence of your request will also set out to serve with you.
                    On Saturday the Earl of Carlisle, Wm Eden Esqre & Governor Johnston arrived at Philadelphia in character of Commissioners. What effect this event will have, on the operations or movements of the Enemy, remains to be known. It may retard the evacuation of philadelphia for some time. I am Dr Sir with great regard & esteem Yr Most Obedt servt.
                